Citation Nr: 1218031	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for colon polyps, to include as due to Agent Orange exposure.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1967.  His decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, that denied the above claim.

In March 2010, the Veteran testified at a hearing over which an Acting Veterans Law Judge of the Board presided while at the RO.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2010 hearing, the Acting Veterans Law Judge clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the Acting Veterans Law Judge questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board remanded this case in October 2010 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In April 2012, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the hearing was no longer employed by the Board, and informed him that he was entitled to another hearing.  The Veteran was notified that he had 30 days in which to elect to have an additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran did not respond the Board's notice; therefore, according to the terms of the letter, the Board assumes he does not want another hearing.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era; therefore, exposure to herbicides including Agent Orange is presumed. 

2.  Colon polyps are not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam. 

3.  Colon polyps were not manifested during service, and are not shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (201), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2008 and October 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and post-service medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  Moreover, the RO/AMC substantially complied with the Board's October 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remand, the RO/AMC secured VA treatment records and Social Security Administration (SSA) disability records.  The RO has substantially complied with the Board's instructions.  In addition, the Veteran was also provided a December 2010 VA stomach examination with a medical opinion addressing the etiology of any current colon polyp disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).  Colon polyps are not among the specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is warranted.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences  (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449, and 61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42, 600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007). 

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039  (Fed Cir. 1994).  See, also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation). 

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

During his March 2010 hearing, the Veteran asserts that service connection is warranted for colon polyps, to include as due to Agent Orange exposure, as he has been experiencing recurring polyps notwithstanding the fact that he has no family history of any such disorder.  He added that he first had a procedure to remove polyps approximately nine years earlier.  He noted that no physician had ever told him that the colon polyps were due to Agent Orange exposure during service.

A review of the Veteran's service treatment records reveals that there is no evidence of treatment for colon polyps during his period of active service.

Following service, VA outpatient treatment records dated in December 1993 shows that the Veteran was experiencing diarrhea of unknown etiology.  A colonoscopy was performed.  The post-operative assessment was stress, rule out ulcerative colitis.  Follow-up in January 1994 shows treatment for diarrhea, hemorrhoids, and depression.  There were no findings associated with colon polyps.

A VA colonoscopy report dated in March 2006 shows that the Veteran had a preoperative diagnosis of bright red blood per rectum.  The colonoscopy revealed no evidence of polyps or inflammation in the sigmoid colon.  In the last 10 centimeters of the rectum, there was some moderate inflammation with the appearance of proctitis which was not ulcerated or actively bleeding.  Several biopsies were taken.  There was also minimal hemorrhoidal tissue.

A VA examination report dated in December 2010 shows that the examiner interviewed the Veteran and conducted an extensive review of the Veteran's claims file, to include the March 2006 colonoscopy report.  The examiner explained that one could easily see that there was no evidence of any colon polyps throughout the colon in the March 2006 colonoscopy report.  The Veteran appeared to have had a history of sigmoid diverticulitis, but no polyps.  The Veteran said he had information in his vehicle that said he had colon polyps from other colonoscopies, but even with looking at that, it would render the purpose of the medical opinion a moot point.  The examiner indicated that while the Veteran was adamant that he had no family history of colon polyps, this is not a valid statement, because the only reliable way to determine whether there was a family history of colon polyps was to do multiple colonoscopies throughout family members.  Therefore, to specifically state no one had any family history of colon polyps was not a factual statement.  Colon polyps were said to be quite frequent throughout the general population, some of which cause symptoms (and many do not), and many found innocently or incidentally upon routine investigation.

The Veteran was said to be convinced that his polyps were due to Agent Orange exposure, however, the examiner reflected that the current medical literature does not show any evidence of environmental exposures or toxins causing colon polyps.  The examiner provided a detailed description of the incidences and causes of colon polyps in America, along with the three main types of colon polyps and their likely etiology.  The examiner then concluded that there was no relationship between the Veteran's colon polyps, if he truly had them, and any items related to service or treatment in service, because military service does not cause colon polyps, and there was no relationship between toxin exposures and colon polyposis.  Therefore, it was unlikely that his current condition had its onset in service or was otherwise related to any disease or injury during active duty service.  There was no aggravation issue whatsoever.  The colon polyps were likely due to the natural progression of disease with age, as this was quite common.

At the outset, the Board recognizes that the Veteran was a Vietnam-era Veteran with service in Vietnam and as such, it is presumed that he was exposed to Agent Orange/herbicides in service.  In the case of such a Veteran, as noted above, service connection for certain specified diseases will be presumed if they are manifest to a compensable degree within specified periods after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, colon polyps have not been recognized as a condition presumptively associated with exposure to herbicides in service listed as listed under 38 C.F.R. § 3.309(e).  Accordingly, there is no basis for establishing service connection on a presumptive basis for colon polyps the theory that they  developed as a consequence of the Veteran's exposure to herbicides in service. 

In fact, with regard to presumptive service connection based on herbicide exposure, VA has also specifically determined that gastrointestinal and digestive disorders and colon / gastrointestinal tumors are not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007) (emphasis added).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and gastrointestinal / digestive disorders and tumors outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection based on herbicide exposure for any current digestive disorders or colon tumors.      

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee, 34 F.3d at 1039; Brock v. Brown, 10 Vet. App. 155 (1997). 

In this case, Hickson element one, requires evidence of the currently claimed disability.  In this regard, while the Veteran has testified that he has had multiple episodes of colon polyps, the medical treatment records contained in the claims file do not demonstrate any incidents of colon polyps.  As to his assertion of current colon polyps, a layperson is generally not capable of opining on matters requiring medical knowledge.  This disorder would require medical testing to diagnose.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303  (2007). 

Furthermore, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is competent to identify are found in Barr (varicose veins) and in Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (flat feet).  An example of the kind of medical condition of which a 
layperson is not competent to identify is found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial asthma).  Colon polyps clearly fall into the latter class. Hence, the Veteran's statements that he currently has colon polyps are not competent evidence.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present colon polyps, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Notwithstanding the absence of evidence of a current disability manifested by colon polyps, as the Veteran may have had colon polyps at some point during the course of this appeal, the Board will address the remaining elements set forth in Hickson.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

The service treatment records are negative for any complaints, treatment or diagnoses relating to colon polyps.  Significantly, the October 1967 separation examination report reflects that the anus and rectum were normal.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Assuming for the sake of argument that the Veteran has had colon polyps during the period of his pending claim, the competent and probative medical evidence of record does not establish or even suggest that the Veteran's colon polyps are etiologically or causally associated with service. 

The file contains one medical opinion, provided by a VA examiner in December 2010, addressing the etiology of the Veteran's claimed colon polyps.  At that time, the VA examiner concluded that that there was no relationship between the Veteran's colon polyps, if he truly had them, and service.  As the conclusions reached by the VA examiner in December 2010 was based on extensive review of medical records, clinical meeting with the Veteran, and clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut the December 2010 opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from colon polyps as a result of service, the Board does not question the Veteran's sincerity in his belief that he has this condition which is etiologically related to service; specifically to herbicide exposure to which he was presumptively exposed therein.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed colon polyps to service, and specifically to herbicide exposure presumptively sustained therein.  See Jandreau, 492 F.3d at 1372.

The Board recognizes that the evidentiary burden for the Veteran has been eased as he is the recipient of the Purple Heart Medal, demonstrating combat service.  However, there remains no medical evidence of a nexus between any current colon polyps and his combat service.  See Dalton, 21 Vet. App. at 36-37; Libertine, 9 Vet. App. at 523-24.

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed colon polyps are related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied. 


ORDER

Service connection for colon polyps, to include as due to Agent Orange exposure, is denied.


____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


